Title: To James Madison from Samuel Snow, 3 June 1807
From: Snow, Samuel
To: Madison, James



Sir,
Providence 3d. June 1807

Enclosed I have the honour to forward to you a letter under date of the 26th. November last with sundry Papers & a Return of American Vessels entered & cleared at the Port of Canton between the Months of January & July 1806.  These enclosures came to hand from Mr. Carrington some little time since, but owing to my absence from home have lain by till now.  I have not taken copies of them presuming they will reach you in safety.  I have the honour to be very Respectfully Sir, your humbl Servant

Samuel Snow

